DETAILED ACTION

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Information Disclosure Statement
The references cited within the IDS documents submitted on October 21, 2020 and August 12, 2021 have been considered.

The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Applicant note: references are cited, for example, on pages 6, 7, 8, 11, 12, and 13.  None of these references have been considered by the examiner.



Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference characters not mentioned in the description:
Figure 2: numeral 201
Figure 3: numerals 301, 303, 304, 305, 316
Figure 5A: numeral 401
Figure 5B: numerals 401, 414, 417
Figure 7: numeral 1004
Figure 8: numerals 520’, 520’’’
Figure 9: numerals 520’, 520’’’
Figure 10: numeral 600
Figure 12A: numerals 701, 702, 717, 723
Figure 14: numerals 906, 916, 940
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be 
//
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference signs mentioned in the description: 
figure 6, discussed on page 32, lines 8-10.  Numerals 415a and 415b are recited in the specification, but are not shown in figure 6.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
//
The drawings are objected to because of minor informalities, as follows:
37 CFR 1.84(m) states, in part: “Solid black shading areas are not permitted, except when used to represent bar graphs or color.”  
See figures 3, 5A, 5B, 12A, 12B, 14, 16
37 CFR 1.84(p)(3) states, in part: “Numbers, letters, and reference characters must measure at least .32 cm. (1/8 inch) in height. They should not be placed in the drawing so as to interfere with its comprehension. Therefore, they should not cross or mingle with the lines. They should not be placed upon hatched or shaded surfaces.”
See figures 5A, 6, 14
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification (Title)
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Claim Objections
Claims 1, 5, and 12 are objected to because of the following informalities:  
Claim 1, line 12: delete the period “.” and insert a comma - - , - -
Claim 5, line 2: change “is arranged in germanium” to - - is germanium - - 
Claim 5, line 3: delete “(506)”
Claim 12, line 2: change “diode, LED, and structure” to - - diode (LED), and a structure - - 
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
As to claims 1 and 5, claim 1 recites that the lattice-mismatched semiconductor epilayer (i.e. the epilayer) and the thin-film of lattice-mismatched semiconductor (i.e. the thin-film) are of the same semiconductor material (lines 12-14); claim 5 recites the thin-film is germanium and the epilayer is graphene.  The contradictory nature of these two claims renders them indefinite.
As to claim 2, the limitation “…are arranged in a hexagonally close-packed structure at a distance of 50-100 nm of lattice-mismatched semiconductor.” Is confusing.  Does the applicant intend for the structure of each individual semiconductor needle to be a hexagonal structure (e.g. a Wurtzite crystal structure) or is the spacing of the needles, in plan view, a hexagonal-packed spaced structure?  Furthermore, is the dimension “50-100nm” intended to be the height of each needle or the spacing between adjacent needles?  The wording used within claim 2 leads to confusion over the interpretation, and therefore renders the claim indefinite.
As to claim 8, which is similar to claim 2 above, the limitation “plurality of islands is packed at a distance of 200-500nm” is confusing.  Does the applicant intend for each island to have a dimension of 200-500nm, perhaps in width or length?  Or is “packed” intended to mean pitch, wherein the islands of semiconductor material are spaced from each other at a distance of 200-500nm?  Furthermore, if the term ‘packed’ is intended to be interpreted as a spacing pitch, is the distance 200-500nm meant to be edge of one 
As to claims 9 and 12, claim 9 recites a “1-10nm thin middle layer” while claim 12 recites a six-layered heterostructure.  It is unclear from the limitations of these claims, which layer (or layers) is intended to be the “middle layer” with the accompanying claimed thickness dimension.  The lack of clarity within claims 9 and 12 renders these claims indefinite.
Claims 3, 7, 10, and 11 are also rejected, as they all depend from claim 1, and thus also contain the limitations of claim 1 (which was rejected above).


Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see the attached form PTO-892 for pertinent cited art.


				Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott B. Geyer (telephone: 571-272-1958). The examiner can normally be reached on Monday to Friday, 10AM - 4PM.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D Garber (telephone: 571-272-2194).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in U.S.A. or Canada) or 571-272-1000.

/SCOTT B GEYER/           Primary Examiner, Art Unit 2812